Citation Nr: 1728448	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for diabetes mellitus (diabetes).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The RO in Waco, Texas exercises current jurisdiction over the claims file.  

This case was previously before the Board in April 2016, at which time it was remanded for further development, to include a Board hearing.  In December 2016, the Veteran testified before the undersigned in a Board hearing in Waco, Texas.  
A transcript of that hearing has been associated with the claims file and reviewed. 

During the December 2016 hearing, the Veteran stated that he has sleep apnea.  The Veteran is invited to submit a formal claim of entitlement to service connection for sleep apnea.  Any claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016); see also 79 Fed. Reg. 57,660 (Sept. 25, 2014) (stating that all claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The issue of entitlement to service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence is at least in relative equipoise as to whether the Veteran's asthma had its onset during his period of active service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  VA may rebut this presumption only if there is clear and unmistakable evidence that the disease or injury at issue existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b) (2016).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for asthma have been met.  

The evidence demonstrates a current diagnosis of asthma.  07/11/2011 VBMS, VAX, p. 12.  The evidence further demonstrates a diagnosis of, and multiple occasions of treatment for, asthma/asthmatic bronchitis in service.  11/24/2009 VBMS, STR-Medical No. 1, pp. 25, 28, 33-37, 40, 43.  

In July 2011, a VA examiner opined that it is less likely than not that the Veteran's asthma was caused by or a result of symptoms noted in the Veteran's military records.  The examiner acknowledged that the Veteran's service treatment records demonstrate many episodes of respiratory infection such as bronchitis, asthma, and tuberculosis, and that he was diagnosed with asthma while in service.  However, the examiner stated that the service treatment records reflect a personal history of asthma as a child.  07/11/2011 VBMS, VA Exam, p. 14.

Asthma is not noted in the Veteran's June 1972 entrance examination, and the Veteran denied a history of asthma at that time.  11/24/2009 VBMS, STR-Medical No. 1, pp. 19-23.  Although his service treatment records reflect the Veteran's self-reports of having asthma as a child, in December 2016 the Veteran testified that he did not have asthma as a child, but instead had bronchitis.  12/07/2016 VBMS, Hearing Transcript, p. 6.  He also testified that he first experienced an asthmatic attack while in service.  Id. at 3.  The June 2011 VA examination reflects the Veteran's statement that his mother told him he had asthma as a child.  07/11/2011 VBMS, VA Exam, p. 8.  The Board finds that the Veteran's self-reports of having asthma as a child does not constitute the type of clear and unmistakable evidence that asthma existed prior to service needed to rebut the presumption of soundness.  As such, the Veteran is presumed sound regarding asthma.  Accordingly, the July 2011 VA examiner's opinion is found to be inadequate, as it relies on a factually inaccurate premise.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In December 2016, the Veteran testified that he has had asthmatic symptoms, and has sought treatment for those symptoms, since discharge.  12/07/2016 VBMS, Hearing Transcript, pp. 8-10.  The Board finds the Veteran competent to report such symptoms, and finds his statements in this regard to be credible.  See Jandreau, 
492 F.3d at 1377.  

Accordingly, the Board finds that the competent and credible evidence is at least in equipoise as to whether the Veteran's asthma had its onset during his period of active service.  As such, service connection for asthma is warranted.


ORDER

Service connection for asthma is granted.  


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, a remand is necessary to attempt to obtain VA treatment records and to provide the Veteran with an adequate opinion as to the etiology of his diabetes.  

The Veteran has asserted that he received treatment for diabetes at the VA Medical Center (VAMC) in Temple, Texas from 1996 to 2006; the Roosevelt Roads Navy Medical Center in Ceiba, Puerto Rico from 1992 to 1996; and the Mayagüez Outpatient Clinic in Mayagüez, Puerto Rico from 1992 to 1996.  

VA has obtained the Veteran's Temple VAMC medical records from April 2003 to June 2016.  A memorandum of unavailability has been issued for Central Texas Health Care System (which includes the Temple VAMC) for records from 1992 to 1995.  VA received a negative response for Temple VAMC records from 1977 to 1998.  The record does not reflect that VA requested treatment records from the Temple VAMC for the period of 1999 to April 2003, or from the Roosevelt Roads Navy Medical Center or Mayagüez Outpatient Clinic.  To ensure that appropriate attempts have been made, the Board finds that a remand is necessary.

In July 2011, a VA examiner opined that it is less likely than not that the Veteran's diabetes was caused by or a result of an elevated blood glucose reading at discharge.  The examiner acknowledged the elevated blood glucose reading, but stated that a diagnosis of diabetes requires a fasting blood glucose reading above 126 mg/dL on three consecutive seperate occasions.  The Board acknowledges that the criteria for a diagnosis of diabetes were not met in service, however, the lack of a diagnosis alone does not preclude a finding that it is at least as likely as not that the Veteran's diabetes had its onset during his period of active service.  As such, the Board finds the July 2011 VA examiner's opinion to be inadequate in this regard and a new opinion is to be obtained via remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records related to diabetes.  Specifically, the AOJ should request records from the Temple VAMC for the period of 1999 to April 2003; the Roosevelt Roads Navy Medical Center for the period of 1992 to 1996; and the Mayagüez Outpatient Clinic for the period of 1992 to 1996.  If the records are unavailable, document, in the claims file, all attempts and responses.

2.  After completing directive #1, request an opinion from an appropriate VA examiner as to the etiology of the Veteran's diabetes.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:

a.  Whether it is as least as likely as not (50 percent or greater probability) that diabetes had its onset during, or is otherwise related to, the Veteran's period of active service.  

b.  If the examiner provides a negative response to (a), the examiner should explain why the elevated blood glucose reading of 142 mg/dL in service does not indicate that it is as least as likely as not (50 percent or greater probability) that diabetes manifested during the Veteran's period of active service.  The fact that there were an insufficient number of blood glucose readings to satisfy the criteria for a diagnosis of diabetes in service is not determinative.  

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes became manifest to a degree of 10 percent or more within one year of October 31, 1992?  (This question should be addressed only if the answer to (a) is no.)

For purposes of this opinion, manifest to a degree of 
10 percent of more means that diabetes is manageable by a restricted diet and/or requires insulin, an oral hypoglycemic agent, and/or regulation of activities.   

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


